Citation Nr: 1533292	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  14-01 456	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the post-operative residuals of arthroscopy with debridement and removal of the right medial meniscus, with limitation of right knee motion, effective July 24, 2012 through April 17, 2014.

2.  Entitlement to a rating in excess of 20 percent for the post-operative residuals of arthroscopy with debridement and removal of  the right medial meniscus with right knee instability, prior to April 17, 2014.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from October 1976 to October 1980.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the RO.  


FINDINGS OF FACT

On July 9, 2015, prior to the promulgation of a decision in the appeal, the appellant, through his authorized representative, requested that the VA withdraw both of the issues on appeal.


CONCLUSION OF LAW

The appellant, through his authorized representative, has met the criteria for withdrawal of this appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn both of the issues on appeal.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


